Name: Commission Regulation (EC) No 1269/2001 of 27 June 2001 repealing Regulation (EC) No 608/2001 prohibiting fishing for Northern prawn by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32001R1269Commission Regulation (EC) No 1269/2001 of 27 June 2001 repealing Regulation (EC) No 608/2001 prohibiting fishing for Northern prawn by vessels flying the flag of Sweden Official Journal L 175 , 28/06/2001 P. 0006 - 0006Commission Regulation (EC) No 1269/2001of 27 June 2001repealing Regulation (EC) No 608/2001 prohibiting fishing for Northern prawn by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 608/2001(3) prohibits fishing for Northern prawn in Norwegian waters south of 62 ° 00'N by vessels flying the flag of Sweden or registered in Sweden.(2) On 8 June 2001 the Swedish authorities informed the Commission that they had re-evaluated the stock of Northern prawn in Norwegian waters south of 62 ° 00'N, and that it had not been exhausted. Fishing for Norwegian prawn in Norwegian waters south of 62 ° 00'N by vessels flying the flag of Sweden or registered in Sweden should therefore be authorised. Regulation (EC) No 608/2001 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 608/2001 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 90, 30.3.2001, p. 3.